      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 1 of 35




          IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF TEXAS
                    EL PASO DIVISION

UNITED STATES OF                    §
AMERICA,                            §
                                    §
v.                                  §             EP-19-CR-3333-PRM
                                    §
ALBERT GONZALEZ                     §
MEDINA,                             §
   Defendant.                       §

       MEMORANDUM OPINION AND ORDER DENYING
          DEFENDANT’S MOTION TO SUPPRESS

     On this day, the Court considered Defendant Albert Gonzalez

Medina’s [hereinafter “Defendant”] “Motion to Suppress Contraband

Evidence and Statements of Defendant” (ECF No. 22) [hereinafter

“Motion”], filed on November 7, 2019, the Government’s “Response to

Defendant’s Motion to Suppress and Brief in Support” (ECF No. 26)

[hereinafter “Response”], filed on November 11, 2019, Defendant’s

“Reply to Government’s Response to Defendant’s Motion to Suppress

Contraband Evidence and Statements of Defendant” (ECF No. 28)

[hereinafter “Reply”], filed on December 30, 2019, and the Government’s

“Surreply Concerning the October 16, 2019 Custodial Interrogation of
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 2 of 35




Defendant” (ECF No. 36) [hereinafter “Surreply”], filed on March 3,

2020, in the above captioned cause.

     Defendant avers that evidence obtained at various points during

his interactions with law enforcement should be suppressed because it

was the result of violations against his Fourth, Fifth, and Sixth

Amendment Rights. Mot. 2; Reply 2–3; see U.S. CONST. amends. IV, V,

VI. For the foregoing reasons, the Court will deny Defendant’s Motion.

I.   BACKGROUND

     Defendant alleges few facts in support of his arguments; instead,

he relies on brief, conclusory allegations throughout his Motion and

Reply. This is true notwithstanding the Court’s “Order Requiring

Defendant to File a Reply” (ECF No. 27) [hereinafter “Order Requiring

Reply”], filed on December 10, 2019, requiring Defendant to file a Reply

for the expressed reason that he “provide facts in support of [his]

argument, or inform the Court that Defendant concurs that the

Government’s presentation of the factual record is complete.” Order

Requiring Reply 3. Because Defendant has failed to apprise the Court

of its position on the factual record, the Court adopts the Government’s

uncontested presentation of the facts.


                                      2
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 3 of 35




     A.    Factual Background

     In the evening of September 19, 2019, four Special Agents

[hereinafter “SAs”] of the Texas Department of Public Safety

[hereinafter “DPS”], one DPS Lieutenant, and two DPS State Troopers

arrived at room one-thirty-five of the La Quinta Hotel located at 6140

Gateway Blvd., El Paso, Texas, in response to reported criminal

activity. Resp. 1. Three of the SAs approached room one-thirty-five and

knocked on the door. Id. at 2. Defendant and a 40-year-old female,

identified as B.L.G., opened the door. Id. Defendant consented to a

protective sweep. Id. While conducting the protective sweep, SAs

Mario Aranda and John Skirmont observed drug paraphernalia on the

floor and firearms in the closet. Id.

     The SAs then conducted a search of the room after obtaining

written consent from Defendant. Id. As a result of their search, the

SAs found .35 kilograms of a crystal substance that later tested positive

for the properties of methamphetamine; a clear bag containing a black

tar-like substance and a syringe containing a black tar-like substance,

both of which weighed approximately two grams, and later tested

positive for the properties of heroin; two brown plastic boxes containing


                                        3
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 4 of 35




various calibers and amounts of ammunition; ten firearms; and various

personal identification forms not belonging to either Defendant or

B.L.G. Id. at 2–3. The SAs discovered the .35 kilograms of crystal

substance, and one of the guns, a .22 Magnum handgun, in a locked

gray hand bag after Defendant provided them with his alleged guess of

the combination. Id. at 2.

     After discovering the items, the SAs detained Defendant and

transported him to the Texas Anti-Gang [hereinafter “TAG”] Center for

processing and an interview. Id. at 3. Upon arrival at the TAG Center,

and before any questioning commenced, DPS Lt. Lorrenzo Diaz and SA

Michael Carrasco informed Defendant of his right to remain silent

pursuant to Miranda v. Arizona, 384 U.S. 436 (1966). Resp. 3.

Defendant indicated, both verbally and in writing, that he understood

his Miranda rights, and agreed to answer questions without the

presence of an attorney. Id.

     At approximately 11:25 p.m., Lt. Diaz and SA Carrasco began a

recorded, custodial interrogation with Defendant. Id. When asked

what his intentions were for the weapons found in room one-thirty-five,

Defendant responded that he was being paid to hold on to them but that


                                    4
       Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 5 of 35




he did not know what was in the gray bag. Id. at 3–4. He also claimed

that the drugs were his and that B.L.G. was not involved with either

the drugs or the guns discovered. Id. at 4.

     The following day, September 20, 2019, the El Paso County Jail

Magistrate Court appointed the El Paso County Public Defender to

represent Defendant. Reply 2.

     On October 15, 2019, the State of Texas dismissed its case against

Defendant in favor of federal prosecution. Resp. 4. The next day, a

Grand Jury issued a two-count indictment charging Defendant with

possession of a Schedule II Controlled Substance with intent to

distribute in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii),

and unlawfully transporting firearms in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2). See Indictment 1, Oct. 16, 2019, ECF No. 6.

     On September 24, 2019, an arrest warrant was issued, and in the

early afternoon of October 16, 2019, Homeland Security Investigations

[hereinafter “HSI”] SA Paul Boothe took Defendant, who was being held

at the El Paso County Detention Annex Facility, into federal custody.

Arrest Warrant, Oct. 16, 2019, ECF No. 16; Resp. 4. SA Boothe

transported Defendant to the TAG Center after Defendant consented to


                                     5
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 6 of 35




an interview. Resp. 4. Prior to beginning the interview, SA Boothe

provided Defendant with his Miranda rights and Defendant indicated

in writing and verbally that he understood his rights. Id. He also

agreed to speak to the SAs without the presence of an attorney. Id.

     At approximately 1:10 p.m., SA Boothe, joined by SA Ruben

Bustillos, conducted a custodial interrogation of Defendant. Id. The

SAs asked Defendant to explain what happened on September 19, 2019,

the day he was taken into custody. Id. Defendant stated that on the

evening in question, after hearing a knock on the door, he looked out

the window and saw police officers standing outside of the door. Id. at

4–5. He then admitted to hiding a wooden box of heroin so that the

officers could not see it out in the open once he opened the door. Id. at

5. Defendant stated that after opening the door, he complied with a

request to step outside so that the officers could search the room. Id. at

5. Eventually Defendant was put into one of the officer’ vehicles. Id.

While in the vehicle, an officer asked him for the combination to a gray

locked bag; Defendant’s answer was that he did not know the

combination but that he thought it started with zero. Id. Defendant

stated that he was being paid by someone named David to hold onto the


                                    6
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 7 of 35




bag, and that on the night in question, the officers discovered

methamphetamine inside of it. Id. Defendant initially stated that he

did not know what was inside of the bag, but then later expressed

knowledge of the methamphetamine based on a prior interaction with

David in which he asked David for methamphetamine and then saw

him retrieve some from the bag. Id.

     B.    Procedural History

     On November 6, 2019, Defendant filed his Motion, moving to

exclude all physical and testimonial evidence obtained by law

enforcement pursuant to the Fourth and Fifth Amendment. Mot. 2.

The Government filed a Response on November 19, 2019. Resp.

     On December 10, 2019, the Court ordered Defendant to file a

Reply to the Government’s Response. Order Requiring Reply 3.

Defendant did so on December 30, 2019. Reply 1. In his Reply,

Defendant introduced a Sixth Amendment right to counsel challenge

regarding the October 16, 2019, custodial interrogation; an argument

not raised in his initial motion. Id. at 2. Thereafter, the Court sua

sponte ordered the Government to file a Surreply to Defendant’s Sixth

Amendment argument raised in his Reply. Order Requiring


                                    7
       Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 8 of 35




Government to File a Surreply, Mar., 2, 2020, ECF No. 33. In

accordance with the Court’s order, the Government filed a Surreply on

March 2, 2020. Therein, the Government made the following

statement:

      The prosecution agrees to refrain from using Defendant’s
      statement of October 16, 2019 in her case-in-chief. The
      prosecution does not oppose a Court Order of suppression of
      Defendant’s October 16, 2019 statement for purposes of the
      Government’s case-in-chief. However, should the situation
      arise in which the statement could be used for other
      purposes, such as impeachment of the Defendant by a prior
      inconsistent statement, the prosecution respectfully asks the
      Court to revisit the issue at such time.

Surreply 1.

II.   LEGAL STANDARD

      Defendant seeks to exclude all physical and testimonial evidence

resulting from Defendant’s encounters with law enforcement. Mot. 2.

Defendant’s arguments are based on the Fourth, Fifth, and Sixth

Amendments of the Constitution of the United States. Mot. 2; Reply 3.

      A.     Fourth Amendment

      The Fourth Amendment to the United States Constitution

guarantees “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and


                                     8
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 9 of 35




seizures.” U.S. CONST. amend. IV. The Supreme Court has determined

that warrantless searches and seizures are per se unreasonable unless

they fall within a few narrowly defined exceptions. United States v.

Cardenas, 9 F.3d 1139, 1147 (5th Cir. 1993) (citing Coolidge v. New

Hampshire, 403 U.S. 443, 454–55 (1971)). In addition, a warrant is

generally required before entry of a person’s home, whether to make an

arrest or to search for specific objects. Payton v. New York, 445 U.S.

573 (1980); Johnson v. United States, 333 U.S. 10 (1948). “[O]ne of the

specifically established exceptions to the requirements of both a

warrant and probable cause is a search that is conducted pursuant to

consent.” United States v. Scroggins, 599 F.3d 433, 440 (5th Cir. 2010)

(quoting Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)).

     “When courts review a search justified by consent, there are four

distinct issues.” United States v. Freeman, 482 F.3d 829, 831 (5th Cir.

2007). “First, as a threshold matter, the government must demonstrate

that the defendant did consent,” a determination that is “based on the

totality of circumstances.” Id. at 831–32 (citing United States v. Price,

54 F.3d 342, 345–46 (7th Cir. 1995)). Second, if the Government is

successful in demonstrating consent, the Government must next


                                    9
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 10 of 35




demonstrate that the defendant consented voluntarily. Id. at 832

(citing Schneckloth, 412 U.S. at 222). Third and fourth, the

Government must show that “the search was within the scope of

consent” and that “the consenting individual had authority to consent.”

Id. (citing United States v. Ibarra, 965 F.2d 1354, 1356 n.2 (5th Cir.

1992)); United States v. Matlock, 415 U.S. 164, 169–71 (1974); Illinois v.

Rodriguez, 497 U.S. 177, 183–89 (1990)).

     Courts assess the second factor, voluntariness, based on the

totality of the circumstances. Schneckloth, 412 U.S. at 227 (“[T]he

question [of] whether a consent to a search was in fact ‘voluntary’ or

was the product of duress or coercion, express or implied, is a question

of fact to be determined from the totality of all the circumstances.”). In

particular, courts in the Fifth Circuit rely on a six-factor test:

       (1) [T]he voluntariness of the defendant’s custodial status;
       (2) the presence of coercive police procedures; (3) the extent
       and level of the defendant’s cooperation with the police; (4)
       the defendant’s awareness of his right to refuse to consent;
       (5) the defendant’s education and intelligence; and (6) the
       defendant’s belief that no incriminating evidence will be
       found.

Freeman, 482 F.3d at 832 (citing United States v. Kelley, 981 F.2d 1464,

1470 (5th Cir. 1993)). “All six factors are relevant, but no single one is


                                     10
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 11 of 35




dispositive or controlling.” Id. “The government has the burden of

proving, by a preponderance of the evidence, that the consent was

voluntary.” Kelley, 981 F.2d at 1470 (citing United States v. Yeagin, 927

F.2d 798, 800 (5th Cir. 1991)).

     B.    Fifth Amendment

     The Fifth Amendment to the United States Constitution

guarantees that no individual “shall be compelled in any criminal case

to be a witness against himself.” U.S. CONST. amend. V. In Miranda,

the Supreme Court “established that the prosecution may not use

statements stemming from custodial interrogation of the defendant

unless it demonstrates the use of procedural safeguards effective to

secure the privilege against self-incrimination.” United States v.

Bennett, 626 F.2d 1309, 1311 (5th Cir. 1980) (citing Miranda, 384 U.S.

at 444).

     “Miranda warnings must be administered prior to ‘custodial

interrogation.’” United States v. Bengivenga, 845 F.2d 593, 595 (5th

Cir. 1988) (citing Miranda, 384 U.S. at 479). “In order to use an in-

custody statement against a defendant, the government must

demonstrate that the defendant was warned of his right to remain


                                    11
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 12 of 35




silent and his right to consult with an attorney.” United States v.

Anderson, 755 F.3d 782, 790 (5th Cir. 2014) (citing Miranda, 384 U.S.

at 471).

     However, law enforcement officials need not advise a defendant of

his Miranda rights where he voluntarily gives a statement in a non-

custodial situation. See Oregon v. Mathiason, 429 U.S. 492, 495 (1977)

(“[P]olice officers are not required to administer Miranda warnings to

everyone whom they question.”). A suspect is “in custody” for Miranda

purposes “when placed under formal arrest or when a reasonable person

in the suspect’s position would have understood the situation to

constitute a restraint on freedom of movement to the degree which the

law associates with formal arrest.” United States v. Cavazos, 668 F.3d

190, 193 (5th Cir. 2012) (quoting Bengivenga, 845 F.2d at 596)).

     Custody for Miranda purposes requires a greater restraint on

freedom than seizure under the Fourth Amendment. Bengivenga, 845

F.2d at 598 (noting that “a Fourth Amendment seizure does not

necessarily render a person in custody for purposes of Miranda”). “A

determination of whether a defendant is ‘in custody’ for Miranda




                                    12
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 13 of 35




purposes depends on the “totality of circumstances.’” Cavazos, 668 F.3d

194 (quoting California v. Beheler, 463 U.S. 1121, 1125, (1983)).

     Even if the accused is in custody, he may still waive effectuation of

his Miranda rights provided it was “made voluntarily, knowingly and

intelligently.” Miranda, 384 U.S. at 444. “The government bears the

burden of proving by a preponderance of the evidence that both the

waiver of Miranda rights and the confession were voluntary.” United

States v. Raymer, 876 F.2d 383, 386 (5th Cir. 1989) (citing Colorado v.

Connelly, 479 U.S. 157, 168–69 (1986)). Courts consider the totality of

the circumstances to determine whether the defendant acted

voluntarily such that “‘the statement is the product of the accused’s free

and rational choice.’” United States v. Bell, 367 F.3d 452, 461 (5th Cir.

2004) (quoting United States v. Broussard, 80 F.3d 1025, 1033 (5th Cir.

1996)). A statement is involuntary when it “result[s] from coercive

police conduct,” id. (citing Connelly, 479 U.S. at 163–65), and “deprives

the defendant of knowledge essential to his ability to understand the

nature of his rights and the consequences of abandoning them,” id.

(citing Soffar v. Cockrell, 300 F.3d 588, 596 (5th Cir. 2002) (en banc)).

     A waiver can be made either expressly or impliedly. An express


                                    13
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 14 of 35




waiver, such as “[a]n express written or oral statement of waiver of the

right to remain silent or of the right to counsel,” operates as “strong

proof of the validity of that waiver.” North Carolina v. Butler, 441 U.S.

369, 373 (1979).

     C.    Sixth Amendment

     The Sixth Amendment to the United States Constitution

guarantees that “[i]n all criminal prosecutions, the accused shall . . .

have the Assistance of Counsel for his defence.” U.S. CONST. amend. VI.

The Sixth Amendment right to counsel attaches at the initiation of

“adversary judicial proceedings.” Michigan v. Jackson, 475 U.S. 625,

629–30 (1986), rev’d on other grounds, Montejo v. Louisiana, 556 U.S.

778 (2009). Thus, “a person is entitled to the help of a lawyer at or after

the time that judicial proceedings have been initiated against him—

‘whether by way of formal charge, preliminary hearing, indictment,

information, or arraignment.’” Brewery v. Williams, 430 U.S. 625, 629–

30 (1986) (quoting Kirby v. Illinois, 406 U.S. 682, 689 (1972)).

     Just as a defendant can waive his Fifth Amendment Miranda

rights, so too can he waive his Sixth Amendment right to counsel.

Montejo, 556 U.S. at 786. A valid waiver must be “voluntary, knowing,


                                    14
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 15 of 35




and intelligent.” Id. at 786. (citing Patterson v. Illinois, 487 U.S. 285,

292 n.4; Johnson v. Zerbst, 304 U.S. 458, 464 (1938)). “The defendant

may waive the right whether or not he is already represented by

counsel; the decision to waive need not itself be counseled.” Id. “And

when a defendant is read his Miranda rights . . . and agrees to waive

those rights, that typically does the trick, even though the Miranda

rights purportedly have their source in the Fifth Amendment . . . .” Id.

III. ANALYSIS

     Defendant moves to suppress evidence obtained through three

separate interactions with law enforcement: (1) all physical and

testimonial evidence obtained as a result of the September 19, 2019,

search of room one-thirty-five of the La Quinta Hotel; (2) all statements

made by Defendant throughout the first custodial interrogation that

took place on September 9, 2019, at the TAG Center; and (3) all

statements made by Defendant throughout the second custodial

interrogation that took place on October 16, 2019, at the TAG Center.

     The Court begins its analysis by considering Defendant’s Fourth

Amendment claim, followed by his Fifth Amendment claims, and ends

with his Sixth Amendment claim. First, the Court will analyze whether


                                    15
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 16 of 35




Defendant voluntarily consented to the search of his hotel room. Next,

the Court will consider Defendant’s multiple Fifth Amendment claims.

The Court will determine whether Defendant’s initial encounter with

law enforcement, prior to being formally arrested, was unconstitutional

because Defendant was either (1) improperly coerced or (2) in custody

for purposes of Miranda but was not read his rights. The Court then

considers whether, once in custody, Defendant validly waived his right

to counsel prior to both custodial interrogations. Finally, the Court

assesses whether Defendant’s Sixth Amendment right to counsel was

violated when law enforcement interviewed Defendant without

assistance of counsel during the October 16, 2019, custodial

interrogation.

     After due consideration, the Court concludes that (1) Defendant

voluntarily consented to the search of his hotel room; (2) Defendant was

not coerced during his pre-arrest interaction with law enforcement, and

was also not in custody for purposes of Miranda; (3) Defendant validly

waived his Fifth Amendment right to counsel before the two custodial

interrogations; and (4) Defendant validly waived his Sixth Amendment

right to counsel before the October 16, 2019, custodial interrogation.


                                    16
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 17 of 35




     Accordingly, the Court is of the opinion that neither the DPS

officers nor the HSI SAs violated Defendant’s Fourth, Fifth, or Sixth

Amendment rights. Therefore, for the reasons stated below, no physical

or testimonial evidence will be suppressed.

     A.    Fourth Amendment

     First, the Court considers whether Defendant voluntarily

consented to law enforcement searching his hotel room on the night of

September 19, 2019. Defendant moves to suppress all physical evidence

because the search was “unlawful and performed without a warrant.”

Mot. 1. Further, Defendant contends that “the consent provided [to the

search], if any, was given pursuant to coercion, duress and the threat of

deadly force.” Id. Defendant also claims that all evidence obtained

after the unconstitutional search constitutes “fruit of the poisonous

tree,” and must be excluded. Reply 2; Silverthorne Lumber Co. v.

United States, 251 U.S. 385 (1920). After due consideration, the Court

is of the opinion that the Government has met its burden of establishing

that Defendant’s consent to search his hotel room was given voluntarily.

      As articulated above, there are four distinct issues that a court

must consider when assessing a search justified by consent: first,


                                    17
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 18 of 35




whether the government demonstrated under the totality of the

circumstances that the defendant in fact consented; second, whether the

government has shown that the consent was voluntary; third and

fourth, whether “the search was within the scope of consent” and that

“the consenting individual had authority to consent.” Freeman, 482

F.3d at 831 (citing Price, 54 F.3d at 345–46); id. at 832 (citing

Schneckloth, 412 U.S. at 222); id. (citing Ibarra, 965 F.2d at 1356, n.2);

Matlock, 415 U.S. at 169–71; Rodriguez, 497 U.S. at 183–89.

     The first, third, and fourth factors are not at issue in this case.

Defendant orally and in writing consented to the search of the hotel

room, satisfying the first factor. Resp. Ex. 1. Because there are no facts

alleging that the search extended outside of the scope of what was

agreed to in the Consent Form, the third factor is not at issue. Lastly,

Defendant, as a guest in a hotel room, had the authority to consent to

the search. See Stoner v. California, 376 U.S. 483, 490 (1964) (“No less

than a tenant of a house, or the occupant of a room in a boarding house,

a guest in a hotel room is entitled to constitutional protection against

unreasonable searches and seizures.”) (citing McDonald v. United




                                    18
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 19 of 35




States, 335 U.S. 451 (1948)); Johnson v. United States, 333 U.S. 10

(1948). Therefore, the Court will limit its analysis to the second factor.

     Accordingly, the Court now turns to the voluntariness of

Defendant’s consent. As discussed above, courts in the Fifth Circuit

must apply a six-factor test when assessing voluntariness:

       (1) [T]he voluntariness of the defendant’s custodial status;
       (2) the presence of coercive police procedures; (3) the extent
       and level of the defendant’s cooperation with the police; (4)
       the defendant’s awareness of his right to refuse to consent;
       (5) the defendant’s education and intelligence; and (6) the
       defendant’s belief that no incriminating evidence will be
       found.

Freeman, 482 F.3d at 832–33 (citing Kelley, 981 F.2d at 1470).

     First, although the Defendant was not under arrest until after the

officers initiated the search, at no point was Defendant’s custodial

status voluntary. A suspect’s ability to end his encounter with law

enforcement is the touchstone for assessing voluntariness. See, e.g.,

United States v. Sanchez-Pena, 336 F.3d 431, 443 (5th Cir. 2003)

(emphasizing, in its determination that consent was voluntary, that the

consent to search was given after the officer had signaled that the

suspect was free to leave). In the instant case, Defendant likely did not

think he was “free to leave”: seven DPS agents arrived at his hotel


                                    19
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 20 of 35




room late at night informing him that they had received reports of

criminal activity. Indeed, the Government concedes that Defendant

was “obviously not free to leave.” Resp. 8. Thus, even though

Defendant was not under formal arrest at the time that he signed the

consent-to-search form, his custodial status was involuntary. This

factor weighs against voluntariness.

     Second, the Court determines that no coercive police procedures

were present at the time of Defendant’s consent to the search. In

determining whether coercive procedures were used, courts have

considered whether the law enforcement officials present at the scene

drew their weapons, raised their voices, or threatened the defendant. See

United States v. Mata, 517 F.3d 279, 291 (5th Cir. 2008) (noting lack of

coercion where officers did not have their weapons drawn and did not yell

at or threaten the defendant); see also United States v. Martinez, 410 F.

App’x 759, 764 (5th Cir. 2011) (“The officers were not pointing their

firearms at anyone and were not threatening [at the defendant] or

shouting.”). Here, there is no evidence that DPS officers used any such

tactics. Indeed, Defendant has alleged no facts indicating that the DPS

agents used “intimidation, threats, [or] abuse (physical or

psychological)” to coerce Defendant into his consent to search. See
                                   20
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 21 of 35




Jones, 475 F.2d at 730. Thus, the second factor supports voluntariness.

      Third, Defendant fully cooperated with the DPS agents leading up

to their request for his consent to search. Relevant to the inquiry of

voluntariness is whether Defendant’s consent to the search is “consistent

with the rest of [the defendant’s] behavior that night.” Martinez, 410 F.

App’x at 764. Here, Defendant was cooperative with the DPS agents and

complied with every one of their requests: he opened the door even though

he knew officers were on the other side, he willingly spoke with the

officers, and he agreed to step outside of the hotel room so that the officers

could conduct a protective sweep. There is no evidence to indicate that

Defendant was resistant or combative. Defendant’s actions evince his

consent, not mere acquiescence, to the officers’ requests.

      Fourth, the Government concedes that Defendant was not

explicitly informed of his right to refuse consent. Resp. 9. This factor

militates against voluntariness.

      Fifth, the Court determines that there is not enough information

about Defendant’s education and intelligence to either support or

undermine voluntariness. The Government points to Defendant’s age

and number of prior encounters with law enforcement as reason to

believe that Defendant should have been aware of his rights regarding
                                      21
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 22 of 35




searches. Resp. 10. The Court is not convinced. However, as

Defendant has alleged no facts rebutting this claim, the Court is left

with little to make its decision. As such, the Court concludes that this

factor is in equipoise and weighs neither for nor against voluntariness.

     Sixth, it is clear to the Court that Defendant was aware that

incriminating evidence would be found were he to consent to a search.

Consent is more likely to be voluntary when the defendant did not know

incriminating evidence would be found and, conversely, involuntary

when the defendant knew incriminating evidence would be found. See

United States v. Ponce, 8 F.3d 989, 998 (5th Cir. 1993) (holding consent

to search was voluntary when the defendant stated, “Dang, I forgot it

was there,” upon the officer’s discovery of heroin in the defendant’s

watch pocket); United States v. Sanchez-Mendoza, No. MO-09-CR-003,

2009 WL 10680137, at *5 (W.D. Tex. Apr. 29, 2009) (holding that the

defendant’s statement that she was unaware cocaine had been placed in

her vehicle “suggests that consent was voluntary because she would not

have known that incriminating evidence would be discovered”). In the

instant case, Defendant has not asserted that he was aware that

incriminating evidence would be found. However, considering the


                                    22
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 23 of 35




significant quantity of guns and drugs discovered in the hotel room, the

Court is of the opinion that Defendant was most likely aware that

incriminating evidence was going to be found. Thus, this factor weighs

against voluntariness.

     When considered in totality, these factors support a determination

that Defendant’s consent to search was voluntary. The Court concludes

that the second and third factors are particularly persuasive. Despite

Defendant’s allegations, there are no facts in the record to substantiate

his claim that that the DPS agents used coercive tactics. All evidence

indicates that Defendant’s encounter with the DPS agents was proper.

Additionally, Defendant cooperated completely with the DPS agents

throughout the entirety of the search; he was compliant with every one

of the DPS agents’ requests. These factors substantially outweigh those

aspects of the encounter that undermine voluntariness: that

Defendant’s custodial status was not voluntary, that he was not

explicitly informed of his right to refuse consent, and that he likely

knew that incriminating evidence would be found. Accordingly, the

Court determines that the totality of the circumstances weigh in favor

of voluntariness.


                                    23
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 24 of 35




     In sum, after due consideration, the Court is of the opinion that

Defendant voluntarily consented to the search of his hotel room.

Therefore, the DPS agents did not violate Defendant’s Fourth

Amendment rights and the evidence obtained as a result of the

consented search of his hotel room should not be suppressed. Finally,

this determination negates any need for the Court to undertake a fruit-

of-the-poisonous tree analysis. See Reply 2.

     B.    Fifth Amendment

     Next, the Court considers whether Defendant’s statements to law

enforcement must be excluded because the officers violated his privilege

against self-incrimination. Because Defendant aims to exclude “any

and all statements made by Defendant,” and not just those made during

the September 19, 2019, and October 16, 2019, custodial interrogations,

the Court must evaluate Defendant’s interactions with law enforcement

in two stages: before Defendant was formally arrested, and after

Defendant was formally arrested. See Reply 5. For the reasons stated

below, the Court is of the opinion that at no point during his

interactions with either the DPS agents or the HSI SAs was

Defendant’s Fifth Amendment privilege against self-incrimination


                                    24
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 25 of 35




violated, neither before nor after he was formally arrested. Accordingly,

none of Defendant’s statements should be suppressed on Fifth

Amendment grounds.

           1. Statements Made Before Defendant Was Formally
              Arrested

     Defendant attempts to exclude statements he made to the DPS

agents prior to being taken into formal custody. He contends that “at

the time the Government initially confronted Defendant, the agents of

the Government were using the threat of deadly force and had drawn

down on Defendant and his girlfriend.” Reply at 1. If this was the case,

then Defendant’s statements would have to be suppressed because (1)

they were made involuntarily, and (2) Defendant was in custody before

being formally arrested and should have been read his Miranda rights.

However, the Court determines that neither of Defendant’s claims are

supported by the record. As such, Defendant’s statements prior to being

formally arrested should not be suppressed.

     The Fifth Amendment to the United States Constitution

guarantees that no individual “shall be compelled in any criminal case

to be a witness against himself.” U.S. CONST. amend. V. In Miranda,

the Supreme Court “established that the prosecution may not use
                                    25
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 26 of 35




statements stemming from custodial interrogation of the defendant

unless it demonstrates the use of procedural safeguards effective to

secure the privilege against self-incrimination.” Bennett, 626 F.2d at

1311 (citing Miranda, 384 U.S. at 444). However, law enforcement

officials need not advise a defendant of his Miranda rights when he

voluntarily gives a statement in a non-custodial situation. Oregon, 429

U.S. at 495. Further, a defendant may be in custody for purposes of a

Fourth Amendment seizure, but not in custody for purposes of Miranda.

When determining whether Miranda warnings should have been

provided to a defendant who has not been arrested, courts must

evaluate under the totality of circumstances whether a “reasonable

person in the suspect’s position would have understood the situation to

constitute a restraint on freedom of movement to the degree which the

law associates with formal arrest.” Cavazos, 668 F.3d at 193 (emphasis

added) (quoting Bengivenga, 845 F.2d at 596).

     In the instant case, neither of Defendant’s Fifth Amendment

claims pass muster. First, Defendant has alleged no facts and put forth

no legal support to substantiate his assertion that the officers

threatened him or his girlfriend with deadly force. Indeed, there is no


                                    26
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 27 of 35




evidence to support such an assertion. Accordingly, the Court rejects

this claim. Second, although the Court determined that Defendant was

in a custodial situation for purposes of a Fourth Amendment seizure,

the higher threshold under Miranda has not been met. While it is true

that Defendant was not free to leave when he was approached by the

DPS agents at the hotel room on September 19, 2019, the restriction on

his freedom did not rise to the level associated with a formal arrest:

Defendant’s interaction with law enforcement prior to being arrested

was brief and consensual, Defendant interacted with law enforcement

in a public setting and not a stationhouse, and Defendant was not

physically restrained. See Berkermer v. McCarty, 468 U.S. 420, 437–38

(1984) (holding that Miranda warnings are not required during a traffic

stop in part because of the brief nature of the interaction); Bengivenga,

845 F.2s at 599–600 (noting that an interrogation that takes place in a

public environment “reduces the hazard that police might resort to

overbearing means to elicit incriminating responses and diminishes the

[accused’s] fear of abuse”); Barfield v. Alabama, 552 F.2d 1114, 1118

(5th Cir. 1977) (noting that not being “physically restrained” supports a

finding of non-custody). Importantly, Defendant has raised no


                                    27
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 28 of 35




arguments to conclude otherwise. Thus, the totality of the

circumstances, indicate that Defendant’s statements prior to being

formally arrested should not be excluded.

           2. Statements Made After Defendant Was Formally
              Arrested

     The Court now assesses the validity of Defendant’s waivers of his

Miranda rights prior to the two custodial interrogations. The accused

may waive his Miranda rights during a custodial interrogation provided

it was done “voluntarily, knowingly and intelligently,” with

voluntariness being determined based on the totality of the

circumstances. Miranda, 384 U.S. at 444. Express waivers, such as

“[a]n express written or oral statement of waiver of the right to remain

silent or of the right to counsel,” operate as “strong proof of the validity

of that waiver.” Butler, 441 U.S. at 373.

     In the instant case, Defendant expressly waived his Miranda

rights before both custodial interrogations: first, the September 19,

2019, interview with the DPS agents at the TAG center, and second, the

October 16, 2019, interview with the HIS SAs at the TAG center. Resp.

Exs. 2–3. After considering each waiver separately, the Court concludes

that both waivers were valid and that none of the statements made
                                     28
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 29 of 35




during either custodial interrogation should be suppressed.

                 a. The September 19, 2019, Custodial Interrogation

     Defendant contests the voluntariness of his Miranda rights waiver

prior to the September 19, 2019, custodial interrogation, purporting

that “[t]he Government’s threat of the use of deadly force . . . tainted the

11:25 pm statement by Defendant on September 19, 2019.” Reply 2.

After due consideration, the Court concludes that Defendant validly

waived his Miranda rights prior to the September 19, 2019, custodial

interrogation.

     After the search of Defendant’s hotel room, Defendant was

detained and transported to the TAG center. Resp. 3. At

approximately 11:25 p.m., before initiating the custodial interrogation,

the DPS officers read Defendant his Miranda rights; Defendant then

verbally and in writing indicated that he understood and agreed to

answer questions without the presence of an attorney. Id.; Resp. Ex. 2.

      Although Defendant is correct that “his statement was the

product of custodial interrogation,” there is no evidence to indicate that

the Government threatened him with the use of deadly force or that

there was anything improper about the interrogation. Reply 2.


                                    29
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 30 of 35




Accordingly, considering the strong presumption of validity given to

express waivers, the totality of the circumstances support a

determination that Defendant acted voluntarily when he waived his

Miranda rights before the September 19, 2019, custodial interrogation.

                 b. The October 16, 2019, Custodial Interrogation

     Defendant also contends that the October 16, 2019, interview

violated his “5[th] Amendment privilege against self-incrimination”

because the SAs interrogated Defendant without the “presence and

assistance” of his public defender.1 Id. The Court determines that

Defendant also validly waived his Miranda rights prior to the October

16, 2019, custodial interrogation.

     At approximately 12:45 p.m. on October 16, 2019, Defendant was

taken into federal custody by HSI SAs. Resp. 4. Shortly thereafter,

Defendant agreed to an interview and the SAs transported him to the

TAG center. Id. Before commencing the interview, the SAs provided

Defendant with his Miranda rights. Id.; Resp. Ex. 3. Defendant read

his rights and stated, both verbally and in writing, that he understood




1Defendant had not been assigned a Public Defender at the time of the
September 19, 2019, custodial interrogation. See Reply 2.
                                  30
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 31 of 35




his rights and agreed to speak with the SAs without the presence of an

attorney. Resp. 4, Ex. 3.

     As mentioned above, a defendant can waive his Fifth Amendment

Miranda rights as long as he does so “voluntarily, knowingly, and

intelligently.” Miranda, 384 U.S. at 444. Here, Defendant did just

that, both orally and in writing. Defendant has asserted no reasons to

question the waiver; and indeed, there is no evidence in the record that

indicates it was invalid. Defendant raises no other arguments in

relation to the second interview. Thus, the October 16, 2019, custodial

interrogation was constitutional because Defendant validly waived his

Fifth Amendment Miranda rights.

     C.    Sixth Amendment

     Finally, the Court considers whether Defendant’s statements from

the October 16, 2019, custodial interrogation should be suppressed.

Defendant avers that because the HSI SAs interrogated Defendant

“without the presence and assistance” of his public defender, in

contravention of Defendant’s Sixth Amendment right to counsel, his

statements from the second custodial interrogation must be suppressed.




                                    31
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 32 of 35




Reply 3. For the reasons stated below, the Court concludes that

Defendant’s statements should not be suppressed.

     The Sixth Amendment to the United States Constitution

guarantees that “[i]n all criminal prosecutions, the accused shall . . .

have the Assistance of Counsel for his defence.” U.S. CONST. amend. VI.

However, just as a defendant can waive his Fifth Amendment Miranda

rights, so too can he waive his Sixth Amendment right to counsel.

Montejo, 556 U.S. 786. A valid waiver must be “voluntary, knowing,

and intelligent.” Id. (citing Patterson, 487 U.S. at 292 n.4; Johnson,

304 U.S. at 464).

     In the instant case, the Court rules that Defendant validly waived

his Sixth Amendment right to counsel. The Court held above that

Defendant validly waived his Fifth Amendment Miranda rights before

the October 16, 2019, custodial interrogation. This determination was

based on the Government’s presentation of undisputed facts. The Court

determines that the same reasons for denying Defendant’s Fifth

Amendment claim apply wholly to Defendant’s Sixth Amendment claim.

No facts exist in the record that indicate Defendant’s Sixth Amendment

Miranda waiver was not “voluntary, knowing, or intelligent.” Montejo,


                                    32
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 33 of 35




556 U.S. at 786 (citing Patterson, 487 U.S. at 292 n.4; Johnson, 304 U.S.

at 464). Thus, the Court concludes that Defendant’s statements from

the October 16, 2019, custodial interrogation should not be suppressed. 2

IV.   EVIDENTIARY HEARING

      Defendant requests an evidentiary hearing; however, the Court is

of the opinion that no evidentiary hearing is required. Reply 3. “[A]n

evidentiary hearing is required on a motion to suppress only when

necessary to receive evidence on an issue of fact.” United States v.

Harrelson, 705 F.2d 733, 737 (5th Cir. 1983) (citation omitted).

Evidentiary hearings on motions to suppress are “designed for the

presentation of evidence in support of factual allegations which, if

proven, would justify the relief sought.” Id. at 738.

      Here, Defendant has alleged no facts that would justify relief. As

stated above, Defendant has merely asserted brief, conclusory

allegations, electing to not refute the Government’s presentation of the

facts. Indeed, Defendant has not indicated that there are factual


2 This is true notwithstanding the Government’s representation that it
would refrain from using Defendant’s statements from the October 16,
2019, custodial interrogation in it case-in-chief, and that it would not
oppose an order to suppress statements made by Defendant from that
interrogation from its case-in-chief. See Surreply 1.
                                     33
      Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 34 of 35




disputes that could be resolved by an evidentiary hearing. Accordingly,

the Court is of the opinion that an evidentiary hearing is not warranted.

V.   CONCLUSION

     In sum, the Court determines that no physical or testimonial

evidence should be suppressed in this case. The Government has met

its burden of establishing that Defendant’s Fourth, Fifth, and Sixth

Amendment rights were not violated during any of Defendant’s

interactions with law enforcement. The six-factor voluntariness test,

when considered in totality, evinces that the DPS officers’ search of

Defendant’s hotel room was in accordance with the Fourth Amendment.

Further, Defendant was not in custody until after he was formally

arrested, meaning that Miranda warnings were not necessary until

that point. Once in custody, Defendant voluntarily waived his Fifth

Amendment Miranda rights prior to both custodial interrogations.

Additionally, Defendant waived his Sixth Amendment Miranda rights

prior to the October 16, 2019, custodial interrogation. Therefore, the

Court denies Defendant’s Fourth, Fifth, and Sixth Amendment claims.




                                    34
     Case 3:19-cr-03333-PRM Document 48 Filed 07/20/20 Page 35 of 35




     Accordingly, IT IS ORDERED that Defendant Albert Gonzalez

Medina’s “Motion to Suppress Contraband Evidence and Statements of

Defendant” (ECF No. 22) is DENIED.

     SIGNED this 20th day of July, 2020.


                           ______________________________________
                           PHILIP R. MARTINEZ
                           UNITED STATES DISTRICT JUDGE




                                   35
